           Case 2:20-cv-01550-RSM-MAT Document 32 Filed 02/03/21 Page 1 of 2




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7    JENNIFER L. SCOTT, et al.,
                                                           CASE NO. C20-1550-RSM-MAT
 8                                   Plaintiffs,

 9              v.                                         ORDER

10    DERIC K. MONROE, et al.,

11                                   Defendants.

12
            The Court has reviewed the entire record, including plaintiffs’ Motion to Remand (Dkt.
13
     10), defendants’ response (Dkt. 18), and the Report and Recommendation of United States
14
     Magistrate Judge Mary Alice Theiler. It is therefore ORDERED:
15
            (1)      The Court adopts the Report and Recommendation;
16
            (2)      The Court finds plaintiffs entitled to a REMAND to King County Superior Court
17
     pursuant to 28 U.S.C. § 1446(c)(1), and to sanctions, including reasonable attorney fees, expenses,
18
     and costs, under 28 U.S.C. § 1447(c);
19
            (3)      By agreement of the parties, Defendant Swift Transportation shall pay Plaintiffs’
20
     counsel a total of $40,125.00 for attorney’s fees, costs and expenses pursuant to 28 U.S.C. §
21
     1447(c);
22
            (4)      This matter is DISMISSED.
23

     ORDER
     PAGE - 1
          Case 2:20-cv-01550-RSM-MAT Document 32 Filed 02/03/21 Page 2 of 2




 1         The Clerk shall direct copies of this Order to all counsel and to Judge Theiler.

 2
           DATED this 3rd day of February, 2021.
 3

 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER
     PAGE - 2
